DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the pair of waste fasteners" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the entire inner surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

unpatentable over Feldkamp et al. (US 2005/0256473) in view of Yang et al. (US
2005/0125879) and Drier (US 5,397,318) and further in view of Leon (US
2012/0232516) as evidenced by Bett et al. (US 3,180,336)
With reference to claims 1-2, Feldkamp et al. (hereinafter “Feldkamp”) discloses disposable pants [0034], comprising:
an upper section configured to encircle a wearer's waist (28);	
a front panel (14), an opposing back panel (16), two side edges disposed between the front panel and the opposing back panel (figure 3), a crotch area (46), and a pair of leg receiving portions, each leg receiving portion defined on a side of the crotch area (figure 3);
a pair of waist fasteners (42,44) disposed on each side edge of the upper section (figure 3) so as to allow the upper section of the front panel to removably secure to the upper section of the back panel [0051];
a terminal section of each of the pair of leg portions ending in an elastic band (40) configured to secure each leg receiving portion to a leg of the wearer [0048];
a diaper (26) disposed within an interior of the disposable pants (figure 3) and including an inner lining composed of an absorbent material [0066] disposed on an inner surface of the disposable pants (figure 3), and
a plurality of channels disposed within the diaper of the disposable pants configured to receive and absorb liquid therein as set forth in [0067], [0093].
The difference between Feldkamp and claim 1 is the explicit recitation that the pants include a front fastener centrally disposed on the upper section of the front panel 
Initially, Yang et al. (hereinafter “Yang”) teaches disposable pants (10) that include a front fastener (68) disposed centrally on the upper section of the front panel as shown in figure 6 wherein the front fastener (68) is configured to receive a front end of the diaper (66) via engagement of the front fastener with an outer surface of the diaper as set forth in [0080].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with the front fastener as taught by Yang in order to permit detachment and reattachment of the diaper to the garment shell as needed as taught by Yang in [0080].
The difference between Feldkamp in view of Yang is the provision that the diaper has one or more pockets.
Dreier teaches a diaper that includes a pocket cuff (50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the pocket as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58.



The difference between Feldkamp in view of Yang and Dreier and claim 1 is the explicit recitation that the disposable pants are composed of a biodegradable material.
Leon teaches an outer garment that may hold an absorbent article where the outer article is made of biodegradable materials as set forth in [0027].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants (i.e., outer garment) of Feldkamp modified with a biodegradable material as taught by Leon for improved environmental reasons as taught by Leon in [0027].
Lastly, with respect to terminal sections extending to an ankle of the wearer, 
Feldkamp modified discloses an elastic band (40) at the terminal section of the pair of leg portions shown in figure 6.
	It is noted that Feldkamp discloses that the distant the leg regions extend generally depends upon the particular application and the desired result [0007].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with terminal sections extending to an ankle of the wearer and ankle fasteners as claimed because Feldkamp acknowledges that the length of the leg regions may be modified as desired [0007] and terminal sections extending to the ankle provide the benefit of covering the entire leg as evidenced by Bett et al. (hereinafter “Bett”) in col. 1, lines 12-16.
Additionally, Feldkamp and also discloses that hook and loop fastening material may be attached to any disclosed elastic material of the article and then secured to the article as set forth in [0051]. Since elastic material (40) is found secured around leg 
With reference to claim 4, see the rejection of claim 1.
The difference between Feldkamp modified and claim 4 is the provision that the 
Dreier teaches channels which extend to an edge of the diaper as set forth in col. 13, lines 17-25 and as shown in figures 2 and 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the specific diaper as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58 and in col. 13, lines 23-25.
The difference between Feldkamp modified and claim 5 is the provision that the pocket is disposed in a specific location.
Dreier teaches a pocket is disposed at a rear portion of the interior of the disposable pants and configured to rest proximal to the buttocks of a user as set forth in col. 10, line 68 to col. 11, line 2 and as shown in figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the specific diaper as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58 and in col. 13, lines 23-25.
As to claim 6, see the rejection of claim 1.
The difference between Feldkamp modified and claim 6 is the provision that the pocket is disposed in a specific location.

Dreier teaches a pocket disposed between the plurality of channels as shown in
figure 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the specific diaper as taught by Dreier in order to reduce the possibility of undesirable leakage as taught by Dreier in col. 1, lines 55-58 and in col. 13, lines 23-25.
As to claim 8, Feldkamp discloses disposable pants further comprising:
one or more fasteners (44) disposed on an outer side of the upper edge of the front panel configured to removably secure a front end of the diaper to the front panel of the pants;
one or more fasteners (42) disposed on the upper outside edge of the back panel configured to removably secure back end of the diaper to the back panel of the pants;
an indentation within the crotch area configured to receive the diaper such that the diaper rests within the indentation (figure 3);
wherein the diaper is removable as set forth in [0049].
With reference to claim 9, see the rejection of claim 1.
Feldkamp discloses an article where each fastener is a hook and loop fastener as set forth in [0049].
While Feldkamp is silent as to the inclusion of a front fastener, Yang teaches disposable pants (10) that include a front fastener (68) disposed centrally on the upper section of the front panel as shown in figure 6.
Yang also teaches the front fastener as hook and loop as set forth in [0081].

It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with a hook and loop front fastener as taught by Yang in order to permit detachment and reattachment of the diaper to the garment shell as needed as taught by Yang in [0080].
With reference to claim 10, see the rejection of claim 1.
The difference between Feldkamp and claim 10 is the provision that the front fastener is disposed on an interior side of the front panel, along the upper section.
Yang teaches disposable pants (10) that include a front fastener (68) disposed on an interior side of the front panel along the upper section thereof as shown in figure 6.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with the front fastener as taught by Yang in order to permit detachment and reattachment of the diaper to the garment shell as needed as taught by Yang in [0080].
With reference to claim 11, see the rejection of claim 1.
The difference between Feldkamp and claim 11 is the provision that the disposable pants further include a rear fastener configured to receive a back end of the diaper.
Yang teaches disposable pants that include a rear fastener configured to receive a back end of the diaper as set forth in [0080].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with the rear fastener as taught 
With reference to claim 12, see the rejection of claim 1.
The difference between Feldkamp and claim 12 is the provision that the rear fastener is disposed on an interior side of the back panel, along the upper section.
Yang teaches disposable pants (10) that include a front fastener (68) disposed on an interior side of the back panel along the upper section thereof, such as to mirror the front fastener as set forth in [0080] and as shown in figure 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with the rear fastener as taught by Yang in order to permit detachment and reattachment of the diaper to the garment shell as needed as taught by Yang in [0080].
With reference to claim 13, see the rejection of claim 1.
Feldkamp includes a pair of waist fasteners which extend down the two side edges of the front panel and the opposing back panel as shown in figure 3.
The difference between Feldkamp and claim 13 is the provision that the waist fasteners extend partially down the two side edges.
Yang teaches disposable pants (10) that include waist fasteners (52,54) which extend partially down the two side edges of the front panel and the opposing back panel as shown in figure 2. Yang teaches that the front and back panels may be releasably attached along a part of the side seam (19) as set forth in [0093] in the last line of the paragraph on page 10. Yang also teaches that the front and back panels may be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pants of Feldkamp with waist fastener as taught by Yang in order to provide configurations of the article which resemble conventional clothing as taught by Yang in [0040] and [0117].
With reference to claim 14, see the rejection of claim 1.
The difference between Feldkamp in view of Yang is the provision that the [waist] fasteners are disposed on a pair of tabs.
Dreier teaches a diaper that includes waist fasteners (84) disposed on a pair of tabs as shown in figure 5.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the specific waist fasteners as taught by Dreier in order to provide the fasteners with a grasping portion and means for protection prior to use as taught by Dreier in col. 15, lines 26-43.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkamp et al. (US 2005/0256473) in view of Yang et al. (US 2005/0125879),  Drier (US 5,397,318) and  Leon (US 2012/0232516) as evidenced by Bett et al. (US 3,180,336)  and further in view of McGilloway et al. (US 2018/0256419).
With reference to claim 7, Feldkamp modified teach the invention substantially as claimed as set forth in the rejection of claim 1.


McGilloway et al. (hereinafter “McGilloway”) teaches inner liners that are composed of hypoallergenic material as set forth in [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the inner lining of Feldkamp modified with a hypoallergenic material as taught by McGilloway for improved environmental reasons as taught by McGilloway in [0047].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feldkamp et al. (US 2005/0256473) in view of Yang et al. (US 2005/0125879), Drier (US 5,397,318) and Leon (US 2012/0232516) as evidenced by Bett et al. (US 3,180,336) and further in view of WO 2013/006113.
With reference to claim 15, Feldkamp modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Feld modified and claim 15 is the provision that the inner lining comprises the entire surface of the disposable pants.
WO 2013/006113 (hereinafter “113”) teaches an analogous pair of pants designed to hinder leakage of urine (page 2, lines 27-31) where the pants includes an inner absorbent layer coming into contact with the skin of a wearer (page 3, lines 4-7) where the complete pants includes the absorbent layer as set forth on page 6, lines 13-19.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the article of Feldkamp modified with the absorbent inner .
Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest disposable pants consisting of the specific elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that none of Feldkamp, Yang, Drier, Leon, Bett, McGilloway, nor any combination thereof teach or suggest “the front fastener [being] configured to receive a front end of the diaper via engagement of the front fastener with an outer surface of the diaper” of amended claim 1, the examiner disagrees.
As set forth in the rejection of claim 1, Yang teaches disposable pants (10) that include a front fastener (68) disposed centrally on the upper section of the front panel as shown in figure 6 wherein the front fastener (68) is configured to receive a front end of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.